Citation Nr: 1828564	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to June 1988.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran had originally requested a hearing before the Board in his June 2014 VA Form 9.  A hearing was scheduled in July 2015; however, the Veteran cancelled that hearing in June 2015.  Therefore, his hearing request is deemed withdrawn.

The Board notes that the claim for service connection for a low back disorder was previously denied in March 1989 and September 2009 rating decisions.  However, relevant service records were received since the September 2009 rating decision, which were in existence at the time of the prior decisions.  Therefore, 38 C.F.R. § 3.156(c) applies, and the claim for service connection for a low back disorder will 
be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).  

The Board also notes that additional evidence, including VA treatment records and VA examination reports, was associated with the claims file after the December 2014 supplemental statement of the case.  The automatic waiver provision does not apply. 38 U.S.C. § 7105(e) (automatic waiver of new evidence does not apply to evidence developed by VA).  However, the additional evidence is either not relevant to the claim or is cumulative of evidence already on file at the time of the December 2014 SSOC.  The crux of the appeal is whether the Veteran's low back disorder is related to his military service; his current treatment and diagnosis are not at issue.  Therefore, the Board finds that a waiver of AOJ review is not required for this claim.  See 38 C.F.R. § 20.1304(c) (2017) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system; any future consideration of this case must take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's low back disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

During June and July 1965 enlistment examinations, the Veteran's spine was found to be normal, and he reported that he was in good health.  During a May 1969 reenlistment examination, his spine was again found to be normal, and back problems were not noted.  

In July 1972, the Veteran was involved in a motor vehicle accident and subsequently complained of back pain.  X-rays were normal, and he was diagnosed with soft-tissue trauma.  There is no documentation of any follow-up treatment for his back following the 1972 motor vehicle accident.

A March 1975 reenlistment examination also found the Veteran's spine to be normal.  In November 1979, he stated that he was in good health "as far as he knows" and denied having any recurrent back pain.  His spine was found to be normal on physical examination.  

In October 1985, the Veteran underwent an annual physical examination, which again found his spine to be normal.  During a September 1986 overseas screening examination, he also denied having a medical history of recurrent back pain.

In January 1987, the Veteran did complain of low back pain and left leg numbness.  This was the first instance in the service treatment records of any complaints of back pain since the 1972 motor vehicle accident.  

In October 1987, during an annual physical examination, the Veteran reported having a medical history of recurrent back pain; however, his spine was found to be normal on clinical evaluation.  In addition, while he complained of various ailments at his October 1987 physical examination such as shortness of breath, leg cramps, sleeping problems, and tennis elbow, he did not mention low back pain.  

A May 1988 separation examination did note mechanical low back pain, and the Veteran indicated that he had a history of recurrent back pain.  However, a clinical evaluation was normal, and he stated that he was "in good health at this moment."

In December 1988, approximately six months after separation from service, x-rays of the lumbar spine were obtained, which were normal.  

The Veteran was later provided a VA examination in January 1989 at which time he had full range of motion and x-rays were normal.  It was noted that the Veteran complained of back pain.  The examiner assessed him as having a possible lumbosacral strain.

Thereafter, the Veteran did not seek treatment for low back pain until 2002 and was later diagnosed with mild degenerative disc disease in 2009.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the Veteran's low back disorder did not manifest in service or within one year thereafter. 

Although the Veteran was documented as having an injury and symptoms in service, the Board notes that there is no evidence that he had arthritis at separation or within one year thereafter.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no evidence that shows that the Veteran had arthritis within the first year after his separation from service or even when his spine was later x-rayed in December 2003.  Thus, the Veteran is not entitled to service connection for arthritis of the spine, either as a chronic disease incurred during service or within one year of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335 -7.

The Board does acknowledge the Veteran's statements that he has had back problems since service.  See, e.g., January 2013 VA examination report (Veteran related a history of low back pain since the 1972 motor vehicle accident in-service).  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not reliable.  His allegations are inconsistent with the contemporaneous record.  Although he complained of and was treated for back pain in service, x-rays were normal, and a May 1988 separation examination found his spine to be normal.  Thus, there was actually affirmative evidence showing that he did not have a low back disorder at the time of his separation from service.

In addition, x-rays were normal in December 1988, and the January 1989 VA examiner noted the Veteran's report that the back pain comes and goes, which suggests that it was not continuous.  Similarly, private medical records dated in August 2002 and VA medical records dated in March 2012 noted his report of off and on back pain.  

The record also reflects that the Veteran was employed as a woodworker from 1991 to 2003 assembling cabinets, installing trimming, laminating, and molding.  Private medical records dated in December 2003 indicated that the Veteran had low back pain and did a lot of lifting and bending.

In addition to the lack of evidence showing that a low back disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current low back disorder to the Veteran's military service.

A VA medical opinion was obtained in January 2013.  After a review of the claims file, the examiner opined that the Veteran's current lumbar diagnosis shown on December 2012 x-rays was degenerative disc disease/lumbar spondylosis.  She opined that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

In rendering this opinion, the examiner observed that the Veteran was involved in a motor vehicle accident in July 1972, but noted that he was only assessed as having a soft tissue injury because an x-ray of the spine was normal.  She also noted that the Veteran had denied having a history of back pain in November 1979 and that he did not seek treatment again for back pain until January 1987.  X-rays were again normal at that time.  The examiner did acknowledge that the Veteran later reported a medical history of recurrent back pain in October 1987 and May 1988.  However, she found it significant that there was a gap in time from 1972 to 1979 and that all x-rays in service were normal with no mention of any fracture or residual of trauma. 

In addition, the January 2013 VA examiner observed that a December 1988 x-ray was also normal and that the Veteran was not seen for back problems until 2002.  X-rays obtained in December 20003 had not shown any evidence of an acute fracture, dislocation, or subluxation within the lumbar spine. She found it significant that an October 2009 x-ray first showed evidence of a minor degenerative change on the lower lumbar spine, which would mean that it was only at this point in time that he developed the current degenerative disease.

The January 2013 VA examiner stated that, in the absence of documentation of a lumbar pathology based on radiologic evidence immediately after the vehicular accident which occurred in July 1972, only a single consultation for low back pain in 1987 thereafter, no evidence of any pathology on the December 1988 lumbar spine x-ray shortly after his discharge, and full range of motion noted at January 1989 VA examination, the current degenerative disc disease/lumbar spondylosis was less likely as not incurred in service, but rather developed as part of the aging process.  She noted that he was 65 years old when the first degenerative change was noted. 

There is no medical opinion otherwise relating the Veteran's current low back disorder to his military service.  

The Board acknowledges the statements of the Veteran that his current low back disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Moreover, even assuming the lay assertions regarding etiology are competent, the Board nevertheless finds the January 2013 VA examiner's opinion is more probative, as it is based on a thorough review of the record, as well as the examiner's own medical knowledge, training, and expertise.  The examiner also provided a very thorough rationale in support of her opinion.
  
Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.
     






ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


